Opinion oe the Court by
Judge Robertson :
As the record does not, by bill of exceptions or otherwise, show the evidence heard by the court, we must presume from the face of the judgment, that the facts authorized the judicial recognition of the alleged terms of the oral extension of the lease, and consequently the appellant’s right to reimbursement of the cost of the improvements made by him, under faith in that contract when repudiated by the appellee.
This entitled the appellant to a judgment against the appellee for the excess of his account over that of the appellee, according to that contract for $'75 a month, which was, as to amount, altogether reasonable. Recognizing that contract, the circuit court had no authority for charging the appellant $35 a month, and especially as the appellee claimed only $30.
We therefore adjudge that the circuit court erred in not modifying the judgment on the appellant’s motion, and that consequently the judgment was erroneous as to the appellant and not so as to the appellee.
Wherefore the judgment is reversed on the original appeal only, and the cause remanded with instructions to render judgment in the appellant’s favor, according to the principle of this opinion.